ORDER
The Disciplinary Review Board having filed a report with the Court on April 21, 1995, recommending that KEVIN M. FORD of GLEN ROCK, who was admitted to the bar of this State in 1980, be disbarred for the knowing misappropriation of client funds by withdrawing fees from his attorney trust account in advance of receipt or deposit of corresponding funds, in violation of RPC 1.15, and for misrepresenting on client ledger cards the date of receipt or deposit of corresponding funds or the date on which he drew his fee, in violation of RPC 8.4(c);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that KEVIN M. FORD be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently easting in any New Jersey financial institution maintained by KEVIN M. FORD, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that KEVIN M. FORD comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that KEVIN M. FORD reimburse the Disciplinary Oversight Committee for appropriate administrative costs.